DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-28-2022 has been entered.
Status of the Claims
	Claims 17,20-21 and 30-32 are currently pending in the application and are examined on the merits below. 
Response to Arguments 35 USC § 102
	Applicant’s incorporation of elements. More specifically the specific dosing regimens described in the instant claim 17 and previously presented in claims were not previously rejected under 35 USC 102(a)(1) as being anticipated by Huesser et al (US8828396). Therefore, this basis for rejection of the claims is withdrawn. 
Response to Arguments - 35 USC § 103
	Applicant's arguments filed 01-07-2022 have been fully considered but they are not persuasive. In reply to previously cited reference of Huesser and rejections, applicant presents the reference of Fisher et al (AHRP/ACR annual meeting. Abstract:1784. 69(10) 2017. Of record).  Applicant describes that the reference of Fisher utilized the antibody CFZ533 as claimed  in the instant application for the treatment of subject with Sjogren syndrome. Subcutaneous injections of 3mg/kg were compared to 10mg/kg intravenous injections. The results as presented in the brief abstract are described as indicating that improvements in clinical symptoms of patients with Sjogren’s syndrome was significantly improved in patients receiving the intravenous injections when compared to those receiving the subcutaneous injections. The abstract authors and applicant thus describe that the IV route of administration is “strongly favored”, with applicant concluding that this constitutes evidence of teaching away from the obviousness of the subcutaneous administration route as described by Huesser.  In further arguments applicant describes a document “Exhibit 1” which does not appear anywhere in the application file-wrapper documents, and is not referenced in an IDS. Examiner found a document that appears to satisfy the description in the arguments and remarks and will work from this document with reference to the applicant’s evidence description (Fisher_FRI0174_ DOI: 10.1136/annrheumdis-2019-eular.4277), abstract, attached and as described in 892 form. Available document contains no figures, applicant is encouraged to submit full document in subsequent communications.  The applicant and abstract describe that as a follow on the utilization of a 600mg (iscalimab as CFZ533) SC weekly dosing on 4 occasions for subjects with Sjogren syndrome resulted in effective treatment of Sjogren syndrome thus concluding that subcutaneous administration of the antibody was an appropriate route for administration. 
Applicant further concludes that these results were unexpected and surprising in light of previous data of Fisher 2017.  
	In reply as a first matter it is found that applicant does not argue that any of previously cited references such as that of Huesser teach away from using doses and routes of administration which are clearly described by Huesser as described in the rejections of record and instant. The disclosure of Huesser thus presents ranges of dosing amounts and timing which encompass that of the instant application, that one of ordinary of skill in the art could pursue with a reasonable (though not absolute) expectation of success. As discussed by Huesser and the instant rejection below, one of ordinary skill in the art would routinely optimize the dosing amounts, timing, and routes within the disclosed parameters to achieve the desired treatment effect.   As a second matter the interpretation of the data presented by the applicant and the disclosure of Fisher 2017 and 2019 appears to in fact be perfectly explained by the fact that the original subcutaneous dosing (Fisher 2017) is 3.3x lower than that utilized for the intravenous dose performed in the same study. The comparison of the subcutaneous doses between the two studies is somewhat obfuscated by the dose amount value reported (fisher 2017= mg/kg; fisher 2019=mg/subject-dose). However, assuming a reasonable weight of an average subject at 60kg, one may convert the mg/kg of Fisher to an absolute dose of (60kg/subject X 3.3mg subcutaneous CFZ533/kg= 198mg CFZ533 subcutaneous) versus (60kg/subject X 10mg intravenous CFZ533/kg= 600mg CFZ533 intravenously). Thus, in the original study (Fisher 2017) the CFZ533 is utilized subcutaneously at 198mg (failure) vs 600mg intravenously (success).  Unsurprisingly the lower absolute dose of therapeutic antibody resulted in an absence of a therapeutic signal compared to a higher dose of the same therapeutic. In the follow up study (Fisher 2016)the study directors, unsurprisingly as a matter of routine optimization, opted to utilize an absolute dose (600mg) administered subcutaneously, a dose that previously worked intravenously and 3X higher than the previously tested subcutaneous dose, to treat subjects with Sjogren’s syndrome. This unsurprisingly and predictably (as evidenced by Fisher 2016) resulted in a positive treatment signal for Sjogren’s syndrome. Thus, applicant’s arguments of teaching away and surprising unexpected results with respect to the claimed treatment protocol are not convincing. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 20-21 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Heusser et al (US8828396). With respect to the instant claim 17, 20 and elected species of full-length antibody as defined by SEQ ID NO:9 (heavy chain) ) and SEQ ID NO: 10 (light chain) are defined in the specification as corresponding to the antibody mAb1/CFZ533. The VH and VL are described in the claim 17(a) as corresponding to the SEQ ID NO: 7 and SEQ ID NO: 8, and the CDR regions are defined in 17(b) as SEQ ID NO: 1-6 with SEQ ID NO: 13 of 17(c) representing the Fc region of the full-length antibody heavy chain as (SEQ ID NO: 9). The antibody may be utilized in a method of treating primary Sjogren’s syndrome as in claim 17.  Claim 17 is amended to include dosing which describes that the antibody is administered subcutaneously at a first dose of about 600mg active ingredient (CFZ533 antibody) and a second dose of between 150-600mg active ingredient. 
The disclosure of Heusser describes a number of humanized antibodies directed to the CD40 molecule which have mutations in the Fc region of the heavy chain which render the molecule incapable of eliciting ADDC through Fc receptor binding mechanisms (“silent Fc”)(Table 2). Looking to SCORE one can find that the antibody that is designated as “mAb1” in the reference patent’s corresponding PGPUB (US20120121585A1) (Table 1) is identical to the instant application mab1/CFZ533, with instant SEQ ID NO: 9 and 10 corresponding to the reference patent SEQ ID NO 11 and 12 respectively.  The referenced antibody is described as useful in the treatment of primary Sjogren’s syndrome in a human subject by virtue of its antagonistic effects (blockade) of the CD40/CD40L signalling system(Col20,60-65)(claim 6)(Col17, 55-65)(Col2, 60-65)(Col7,33-36).  
In regards to the particular dosing regimen described in claim 17 disclosure of Huesser describes that the monoclonal antibodies of the invention may be utilized at dosing ranges comprising anywhere from .003mg/kg to 50mg/kg (col24 20-26) as would be determined routinely by one of ordinary skill in the art (Col2 4-20). The route of administration for the therapeutic antagonistic anti-CD40 antibody is described as typically administered through intravenous or subcutaneous injections of the disclosed antibodies (col23 20-28). The antibodies of the invention may be administered (dosed) as an initial “loading” dose (col25 44-67). The antibody may then be subsequently administered according to a maintenance schedule, for example by “maintenance dosing” (col26 1-25). The disclosure of Heusser describes that the antibody of the invention may be administered subcutaneously as a pharmaceutical composition appropriate for the route of administration by methods which are known to those of ordinary skill in the art (col23 23-60). As claim in instant claim 21, the antibodies are described as administered as a formulation which may include pharmaceutically acceptable carriers (col32 1-17). The disclosure of Huesser further describes that the “amount of at least one antagonist anti-CD40 antibody or proteins of the invention to be administered is readily determined by one of ordinary skill in the art” (col 24 4-6). With respect to the initial “loading dose” of 600mg, and subsequent maintenance dosing of 150mg-600mg as previously presented the disclosure of Heusser describes that the monoclonal antibodies of the invention may be utilized at dosing ranges comprising anywhere from .003mg/kg to 50mg/kg (col24 20-26) as would be determined routinely by one of ordinary skill in the art (Col2 4-20). The disclosure of Huesser as described above discloses the claimed dosage parameters as a function of mg/kg, a more useful dosing parameter than would an absolute “one size fits all” dosing scheme based on mg/dose/subject. As such Heusser does not explicitly describe that doses may be in the range of about 150mg, 300mg or 600mg as an absolute amount in mg.  However considering that for instance an average weight of patients treated of approximately 55kg as a reasonable average human weight which would not conflict with the lowest claimed (claim 1) dosing regimen of 2.7mg/kg (the instant specification defines “about” as +/- 10% of the modified parameter), one finds that the ranges in these claims 150mg-600mg are encompassed by the disclosed dosing ranges in (expressed as mg/kg) the reference of Heusser et al. as described for the instant claim 1 (2.7mg/kg to 11mg/kg are disclosed dosing parameters). Therefore, it would be obvious for one to claim the above absolute number of mg/dose/subject based solely on an average weight of human calculation and the disclosed ranges of mg/kg dosing of Huesser et al for the purposes of treating primary Sjogren’s syndrome utilizing known acceptable therapeutic dosing.  The routine optimization of the determination of specific loading doses and maintenance dosing schedules would be, as explicitly iterated by Huesser, would be something that was readily determined by one of ordinary skill in the art with a predictable and reasonable expectation of success. The absolute dose of 600mg/kg is well within the range of the claimed invention and a specifically described preferable range of .01mg/kg to 40mg/kg, and the specifically disclosed value of 10mg/kg (col24, 4-26). 
Additionally, with respect to the claims 30-31 the disclosure of Heusser describes that the “loading dose” as such the initial dosing, may be administered as multiple administrations (col25 55-60). The instant specification discloses that the loading dose and the maintenance dose may be the same. Heusser teaches providing once per week dosing of the antibody for a period of 10 weeks at an exemplary dose of 20mg/kg (col24). This would involve the administration of dose 1 and 2 (“loading doses”) as well as weekly “maintenance” doses on week 3-10. It would be an obvious therefore to utilize the disclosed dosing amounts of Huesser split into multiple dosing schemes as described instantly claimed. One would be motivated to do so as a matter of physical constraints in the final formulation of the therapeutic antibody (for example the mg/ml) concentration and the limitations of the amount (volume) that may be safely and effectively administered in a single subcutaneous dose. 
Claim 32 describes that the two initial loading doses are “different doses”. Keeping with the conventionality of the previous claims this is interpreted as different amounts in mg/dose. One could alternatively interpret this as using different formulations, different mg/ml concentrations, and different volumes. Considering this, the disclosure of Huesser does not explicitly describe that the “loading dose” is possibly split up into different initial and subsequent doses. However the Heusser does teach that over the course of therapy the loading dose may be administered as multiple administrations (col25 55-60) and that different dose may be administered over the course of administration (col25 23-26) As an example Heusser describes that the loading dose may be 20mg/kg and can be administered as multiple administrations and subsequent one or more doses on a weekly schedule of a lower (different) dose (Col25 47-65)Therefore this is an obvious modification that would be made to account for potential occurrence of any detected side effects or other parameters determined important during the course of the initial administration protocol. In additional support of obviousness, the reference of Heusser describes that the amount and timing of administration are treatment variables that are readily determined by one of ordinary skill in the art (col24 4-10). Therefore, working within the parameters disclosed to optimize treatment protocols and desirable outcomes would be obvious and performed with a reasonable expectation of success by the ordinary skill artisan (see MPEP 2144.05 II (A) in re Aller).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17,20-21 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8828396. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference patent claims describe a method of inhibiting CD40L-CD40 signaling in a subject by administration of the mAb1 antibody which is identical to the antibody utilized instantly for the treatment of primary Sjogren’s syndrome (as described above).  Referenced claim 6 describes that the method of inhibiting the signalling of CD40 and CD40L, which is an inherent feature of the antibody mab1, is useful for treating autoimmune diseases such as Sjogren’s syndrome as is instantly claimed.  It would be obvious to one of ordinary skill to utilize the mAb1 for the purposes of treating a human patient suffering from the primary Sjogren’s syndrome as is instantly claimed. Additionally, it would be obvious to utilize either an intravenous or subcutaneous administration regimen for delivery of the therapeutic antibody that is formulated with a pharmaceutically acceptable excipient diluent or carrier as in claim 2 of the reference patent.   As the referenced patent disclosure qualifies as prior art as described above the instant claims would therefore be obvious in view of the disclosure of the ‘396 patent as described in the prior art rejections above.

Conclusion
Summary: No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644